Citation Nr: 0120418	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  97-33 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent during the 
period from August 18, 1992, through December 17, 1995, and 
in excess of 70 percent during the period from December 18, 
1995, through October 8, 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal an August 1995 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO), which assigned an initial evaluation of 30 percent for 
the veteran's PTSD, after granting service connection for 
this disability.  Thereafter, the RO granted multiple 
temporary total evaluations under 38 C.F.R. § 4.29.  In 
addition, it increased the schedular evaluation for the 
veteran's PTSD to 70 percent from December 18,1995, and to 
100 percent from October 9, 1997.  The initial evaluation of 
the veteran's PTSD during the period prior to October 9, 
1997, remains at issue.


FINDING OF FACT

Since August 18, 1992, the veteran's PTSD has resulted in a 
demonstrable inability to obtain or retain employment.


CONCLUSION OF LAW

Since August 18, 1992, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal and that 
medical evidence pertaining to treatment and evaluation of 
the veteran for PTSD during the initial evaluation period has 
been obtained.  Although records pertaining to the veteran's 
award of disability benefits by the Social Security 
Administration have not been associated with the claims 
folder, the Board has found the evidence and information of 
record establishes the veteran's entitlement to the benefit 
sought on appeal.  Therefore, no further development is 
required under the VCAA. 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes. 

The veteran served in the Republic of Vietnam and is in 
receipt of combat medals and awards to include a Purple Heart 
and a Combat Infantryman Badge.  The record reflects 
diagnoses of PTSD related to his combat service.

A VA hospital summary shows hospitalization from June to July 
1992 for alcohol dependence.  It was noted that the veteran 
was homeless and unemployed, and had lost numerous jobs 
because of substance abuse.  Also noted was that a Workman's 
Compensation case was pending after a work-related back 
injury in 1986.  The veteran complained of feeling anxious 
and depressed for one and a-half years.  He reported drinking 
several pints a day and related having had numerous 
confrontations with his neighbors when intoxicated.  The 
examiner noted that the veteran denied PTSD symptoms.  
Examination revealed the veteran's memory to be good and his 
thinking to be well-organized.  He was fully oriented.  He 
refused to discuss details about himself or his military 
experiences during hospitalization.  The report notes that 
the veteran had difficulty asserting himself and responded 
with passive oppositional behavior and noncompliance while 
maintaining a superficially pleasant demeanor.  The examiner 
noted only mild degenerative changes of the veteran's spine.  

A VA hospital summary for the period October 14, 1992, to 
December 24, 1992, shows the veteran was treated for major 
depression.  His GAF on admission was 50-to-60; at discharge 
it was 60-to-70.  At admission the veteran complained of 
hopelessness, anhedonia, guilt, sleep disturbances, suicidal 
ideation with a plan, and decreased energy.  He complained of 
being reminded of Vietnam throughout the day and having many 
nightmares that prevented him from sleeping.  During the 
examination he appeared to be sad.  The examiner noted that 
the veteran's affect was congruent with his stated mood of 
being pessimistic and feeling lost.  The veteran was coherent 
in his thought processes.  He described visual 
hallucinations, specifically flashes of light associated with 
nightmares and constant memories of Vietnam.  His 
concentration was good, and his short term memory was intact.  
During therapy the veteran admitted to violent and angry 
thoughts and a need for revenge.  His suicidal ideation 
persisted but during treatment he lost the desire to act on 
his thoughts and the thoughts became more rare.  He showed 
passive aggressive tendencies toward discharge.  An amended 
version of that hospitalization report includes note to rule 
out PTSD.  Improvements noted over the course of therapy 
included partial resolution of his depressed mood, decrease 
in sleep difficulties, increased insight into depression, 
decreased frequency of suicidal ideation with no intention to 
act on these occasional suicidal ideations, mild resolution 
of hopelessness and guilt, increased socialization and the 
ability to verbalize feelings and experiences.

The claims file contains records of VA outpatient treatment 
dated from August 1992 to July 1994.  

In October 1992, the veteran discussed how people had 
committed suicide when he worked for the railroad and talked 
about how he would "leave the area" via suicide.  He agreed 
to hospital admission.  A record dated in December 1992 
includes note that someone at the clinic tried to talk to the 
veteran and he became so angry he had to leave.  A record 
dated in February 1993 notes that the veteran was very 
socially isolated and that he had occasional violent 
outbursts and suicidal ideation.  The veteran was noted to 
have difficulty communicating.  Another February record 
includes note that the veteran was very socially isolated.  
In March 1993 he was depressed and experienced anxiety, guilt 
and memories and nightmares related to the war.  The 
physician noted a severe difficulty in expressing feelings.  
In connection with one March session the veteran reported 
feeling uncomfortable around people and experiencing several 
panic attacks per day.  Also in March, the veteran was noted 
to have difficulty following a train of thought.  In April 
1993 the veteran described significant rage that he was 
barely able to control.  He indicated feeling angry first 
thing in the morning and continuing to feel that way at a 
rate of 80-to-90 on a scale of 100.  He reported leaving his 
last job due to losing control and getting in a fight.  The 
veteran was noted to demonstrate confused, tangential and 
vague speech, with thought blocking.  At another session in 
April the veteran admitted to hearing constant voices.  The 
examiner noted that the veteran's confusion might be 
indicative of a functional thought disorder.  In May 1993, 
the veteran discussed thoughts of suicide and indicated he 
wanted to get away from people.  His thinking was noted to be 
confused.  In early and mid-June 1993, the veteran's mood was 
noted to fluctuate.  During the session he became 
increasingly agitated and suspicious.  The possibility that 
he was becoming less stable was discussed.  The examiner 
noted that the veteran was tense, somewhat confused, vague 
and abstract.  The psychologist also noted that the veteran 
had apparently been violent in the past, but had never 
clearly explained what happened.  

In late August 1993, the veteran reported increasing anger at 
a VA session.  He described having disturbing Vietnam-related 
dreams most nights and indicated he was unsure whether the 
voices he heard were related to his dreams or memories, or 
were indications he was crazy.  The psychologist noted that 
as the veteran talked about Vietnam his ideas became more 
difficult to follow.  A psychiatrist noted in August that the 
veteran's speech was coherent and that the veteran was less 
paranoid and not delusional.  The veteran indicated he spent 
less time "looking at train tracks."  In early September 
the veteran reported he was sleeping in his truck, and stated 
he preferred that to living in the house where he saw people 
more often.  In mid-September the veteran reported having 
violent fantasies after a hospital guard harassed him for 
parking in the parking lot over night.  Later in September 
the veteran reported he felt more "paranoid."  It was noted 
that the veteran demonstrated impaired impulse control.  In 
October 1993, it was noted that the veteran had had 
significant stressors in the last few weeks, to include 
hospitalization of his daughter for cardiac problems; the 
impression was that he was decompensating.

VA PTSD session records dated in December 1993 note that the 
veteran felt increasingly tense and withdrawn.  He reported 
getting enraged, wanting to act out and controlling such 
feelings by retreating and changing jobs often.  In 
January 1994 he described being alone in the world but 
needing to be that way in order to prevent triggering 
uncontrollable feelings.  In February the veteran indicated 
he had been involved in an incident where he retaliated 
against someone who was threatening him.  In March he 
described preferring jail to probation.  He continued to 
describe violent urges provoked by situations.  Records dated 
in May and June 1994 include note that the veteran's daughter 
had been molested, and also note his anger and feelings of 
being hurt relevant to his wartime experiences.  He was noted 
to be unstable in May 1994.

In December 1994 the veteran presented for a VA examination.  
The examiner noted that since service discharge the veteran 
had been predominantly unemployed and that he had a history 
of alcohol abuse and dependence.  The veteran complained of 
intrusive thoughts and memories occurring five days per week, 
flashbacks occurring several times a week and nightmares 
occurring three to four times per week.  He cited avoidance 
of anything that would remind him of the war, and distrust of 
authority figures.  He complained of a hyperactive startle 
response and outbursts of anger and rage, with survivor 
guilt.  During the examination the veteran was irritable and 
guarded, appearing near paranoia.  He continually scanned the 
room and was fidgety and restless.  The assigned GAF was 45.  

A VA outpatient record dated in July 1995 notes that the 
veteran lacked coping abilities.

A VA outpatient record dated in October 1995 notes that the 
veteran remained aloof, angry and mistrusting.

From November to December 1995, the veteran was hospitalized 
at a VA facility with complaints of poor impulse control and 
anger outbursts.  He reported feeling more hopeless and 
isolative than usual.  He referenced the justice system not 
taking care of his daughter's molester and indicated he could 
"get the job done."  He indicated he was developing 
homicidal ideation toward the molester of his daughter and 
admitted to carrying a shotgun with him on a regular basis.  
During hospitalization he displayed some paranoia and 
delusional thinking.  His assigned GAF was 50.  

At the time of VA examination in February 1996, the veteran 
indicated that nothing had changed over the two years prior.  
He indicated hospitalization at a VA medical center in 
November and December 1995 for homicidal ideation and 
aggression.  He reported continuing to have nightmares, two 
per week, which was less than previously.  He indicated that 
medications had decreased the number of nightmares and the 
intensity of his flashbacks.  He reported continued problems 
with anxiety and avoidance, and a major problem with 
irritability and anger outbursts.  He indicated he moved 
often, engaged in avoidance, and had been unable to keep a 
job.  The veteran stated that much of his unemployability was 
due to his back injury but that it was also due to having 
tremendous difficulties with authority.  The veteran was 
tense during examination.  His affect was constricted and his 
mood was depressed.  Homicidal ideation was stated to be a 
chronic factor.  The veteran denied current suicidal ideation 
but reported carrying a shotgun and indicated, "I may use it 
on myself someday."  He was alert and oriented.  The 
examiner stated that although PTSD might play a major role, a 
lot of the veteran's behaviors appeared to be antisocial.  
The assigned GAF was 50.  

The veteran was hospitalized at a VA facility in March 1996.  
The hospital report shows a GAF of 49.  The veteran was 
admitted with feelings of anger, rage and loss of control 
regarding a man who molested his daughter.  He described 
cruising the neighborhood looking to confront and shoot the 
man.  He reported continued problems with startle response, 
hypervigilance, nightmares, sleeping difficulty and 
flashbacks.  He reported a tendency to avoid crowds and thus 
avoid a worsening of symptoms.  

An outpatient record dated in July 1996 notes that the 
veteran was minimally in control of his anger.  

The veteran was hospitalized again from November to December 
1996.  His assigned GAF was 40.  He indicated he felt he was 
losing control and described having rage to the extent of 
homicidal feelings, without any particular target.  He was 
agitated during a psychiatric interview, and evasive and 
intermittently angry.  He lost points for attention-related 
examining.  

Outpatient records dated in January 1997 include the 
veteran's account of having stopped himself from shooting 
someone.  In February the assessment was that the veteran 
remained disabled by PTSD, as well as physical problems.  
Later in February the veteran expressed that his condition 
had not changed much in several years of therapy sessions.  
Another February note includes discussion of the veteran's 
continued feelings of being provoked to violence.  He 
indicated he was looking for other solutions.

The veteran was hospitalized from March to April 1997.  His 
stressors were noted to be severe and dysfunctional.  The 
assigned GAF was 50.  The veteran was noted to have 
difficulty with anger control, anxiety and insomnia related 
to nightmares of combat.  The veteran also reported some 
homicidal ideation and indicated he had made a suicide 
attempt a year earlier.

The claims file also reflects that the veteran has testified 
at multiple hearings before an RO Hearing Officer, as well as 
before the undersigned at a Travel Board hearing.  At the 
hearings the veteran testified that his PTSD symptoms, to 
include nightmares, anger and sleep disturbance, have 
resulted in social problems and unemployability.

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1998).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. §§ 4.130, 4.132 (1996).  Two of the 
most important determinants were time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§ 4.130 (1996).

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993), 59 Fed. Reg. 4752 (1994).  
A 50 percent evaluation for PTSD is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
the gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or where the veteran is demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Each of the foregoing criterion 
for a 100 percent rating is an independent basis for the 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim. Rather, the law must be taken at its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

The Board begins by noting that the veteran has had multiple 
VA hospitalizations for PTSD.  He was granted a temporary 
total (100 percent) rating for hospitalization for each of 
the following periods:  October 14, 1992, to December 31, 
1992; November 21, 1995, to December 3, 1995; March 6, 1996, 
to March 31, 1996; and, November 12, 1996, to December 31, 
1996.  Such indicates frequent exacerbations of symptoms so 
that the veteran sought or was recommended for inpatient 
treatment.

In the Board's opinion the former rating criteria are more 
favorable to the veteran's claim.  Therefore, the Board will 
decide the claim under the former criteria.  

The pertinent medical evidence reflects the veteran's 
continual tendencies toward avoidance and isolation, as well 
as his continual difficulties in controlling rage and violent 
outbursts.

Notably, in a report of VA hospitalization in March 1997, a 
physician noted that the veteran demonstrated severe PTSD 
symptoms and specified that PTSD was characterized by 
explosions of anger that had rendered the veteran 
unemployable in the last few years.  Such anger outbursts are 
well documented in the medical evidence dating back not only 
a few years prior to March 1997, but back to 1992.  

For instance, in December 1992 the veteran left the PTSD 
clinic in anger after staff tried to discuss his treatment 
with him.  Session notes throughout 1993 and 1994 note the 
veteran's isolation, which he described as a way to control 
his anger impulses.  During that time he also reported having 
left jobs due to violent outbursts or anger impulses.  
Records dated in 1993 and 1994 include medical assessments 
that the veteran was not stable, that he was confused and had 
difficulty understanding conversations, etc., and that he had 
problems expressing his feelings and controlling his anger.

In a hospital report dated in December 1995, the veteran was 
noted to be more isolative and to demonstrate poor impulse 
control over last several months leading to anger outbursts.  
Notably, homicidal rages were noted in hospital records dated 
in March 1996 and again in November and December 1996.  
Although the above findings were noted in connection with 
hospitalization, outpatient treatment records dated prior and 
subsequent to such periods of hospitalization and up to 
October 1997 also note the veteran's continued difficulty 
with impulse control and include note of his isolation and 
impairment in his thought processes.  

Further consistent is the veteran's own report of continuous 
employment difficulties due to his anger outbursts, and his 
own accounts of avoidance and isolation measures to attempt 
to control his rage.

Also, the medical records reflect assignment of a GAF of 50 
or below throughout most of the appeal period.  Such is 
indicative of a serious level of impairment so as to prevent 
employment.

In sum, the Board is satisfied that the veteran's PTSD has 
been so severe from the effective date of service connection, 
August 18, 1992, as to result in a demonstrable inability to 
obtain or retain employment.  Therefore, a 100 percent 
schedular evaluation is warranted from that date.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


ORDER

A 100 percent evaluation for PTSD is granted from August 18, 
1992, subject to the criteria governing the payment of 
monetary awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


